Citation Nr: 1013327	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-25 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right shoulder rotator cuff tendonitis, status post 
acromioplasty.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Williams, Associatae Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to 
December 1992 and from February 2003 to May 2004.  He had 
additional unverified periods of reserve service in the Army 
National Guard.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for right shoulder 
rotator cuff tendonitis, status post acromioplasty, evaluated 
as 10 percent disabling effective May 21, 2004, and denied 
service connection for tinnitus.  

The Board also notes that the July 2005 rating decision 
denied entitlement to service connection for hearing loss.  
The appellant only perfected an appeal for the issues of an 
initial increased rating for right shoulder rotator cuff 
tendonitis, status post acromioplasty, and service connection 
for tinnitus.  See 38 C.F.R. § 20.200 (2009).

In March 2010, the Veteran presented testimony at a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing is of record.


FINDINGS OF FACT

1.  On March 17, 2010, prior to the promulgation of a 
decision in the appeal, at the video conference hearing 
before the Board and on the record, the Veteran withdrew the 
appeal of an initial rating in excess of 10 percent for right 
shoulder rotator cuff tendonitis, status post acromioplasty; 
there is no question of fact or law remaining before the 
Board in this matter.

2.  When resolving all doubt in the Veteran's favor, the 
Veteran's tinnitus is attributable to acoustic trauma during 
active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the claim 
of an initial rating in excess of 10 percent for right 
shoulder rotator cuff tendonitis, status post acromioplasty 
are met; the Board has no further jurisdiction in this 
matter. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2009).

2.  Giving the benefit of the doubt to the Veteran, tinnitus 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal/Withdrawal

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2009).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

At the video conference hearing before the Board on March 17, 
2010, prior to the promulgation of a decision in the appeal, 
the Veteran stated on the record at the hearing before the 
Board that he intended to withdraw the appeal of the claim of 
an initial rating in excess of 10 percent for right shoulder 
rotator cuff tendonitis, status post acromioplasty.  Hence, 
there is no allegation of error of fact or law remaining for 
appellate consideration on this matter, and the Board does 
not have jurisdiction to consider an appeal in this matter.  
Accordingly, the appeal is dismissed.

II.  Decision

Legal Criteria

Service connection may be granted for disability resulting  
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38  
C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488,  
498 (1997).  In addition, if a condition noted during service  
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

If the record demonstrates that the Veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran is asserting that his tinnitus results from in-
service acoustic trauma.  His DD Form 214 shows that his 
military occupational specialty (MOS) was a indirect fire 
infantry crewman, and he is the recipient of the Combat 
Infantryman Badge, along with other medals and awards.  Given 
his combat status, the Veteran's assertions as to in-service 
noise exposure are accepted and consistent with his active 
service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

It is therefore conceded that the Veteran was exposed to 
acoustic trauma in service.  The question for consideration 
is whether any current tinnitus is casually related to such 
in-service noise exposure.  

At the outset, the Board notes that the Veteran's service 
treatment records are limited, despite the RO's attempts to 
obtain them.  In these circumstances, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Service 
treatment records associated with the claims file are absent 
for any complaints, treatment, or diagnosis of tinnitus.   

Following separation from active service, the evidence of 
record demonstrates current evidence of tinnitus.  
Specifically, the Veteran reported he had ringing in his 
ears.  The record shows that the Veteran underwent VA 
examination in May 2005, but apparently responded no when 
asked if he had tinnitus.  However, according to the March 
2010 video conference hearing transcript, the Veteran 
reported that he did not understand what tinnitus was, but 
that he does have ringing in the ears.  During service, he 
worked as a mortarman with some hearing protection worn.  
After discharge from service, the Veteran worked in masonry 
with some hearing protection worn.  He denied any 
recreational noise exposure.  

Based on the foregoing, the Board finds that there is both 
positive and negative evidence of record.  While the service 
treatment records are essentially normal, the Veteran's DD 
Form 214 shows that he was repeatedly exposed to excessive 
noise while engaging in combat.  Although the May 2005 VA 
examiner did not report a diagnosis of tinnitus, the Veteran 
reported he experiences ringing in the ears.  Furthermore, 
the Veteran is competent to give evidence about observable 
symptoms, such as ringing of the ears.  See Layno v. Brown, 6 
Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
The evidence of record is void of any intercurrent event or 
injury, and there is no evidence of record to suggest that 
the Veteran was exposed to the amount of excessive noise that 
he was exposed to during service.  He was not exposed to post 
service recreational noise exposure, although he reported 
post service occupational noise exposure.  

Based on the aforementioned positive and negative evidence of 
record, the Board finds that the evidence is in equipoise.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt exists because the approximate balance of positive and 
negative evidence, both qualitatively and quantitatively, 
does not satisfactorily prove or disprove the claim.  It is 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts 
of this case, and with resolution of all reasonable doubt in 
the Veteran's favor, the Board finds that the appeal is 
allowed.  

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v.  
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  

Given the fully favorable decision discussed above, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the Veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   


ORDER

The appeal of the claim of an initial rating in excess of 10 
percent for right shoulder rotator cuff tendonitis, status 
post acromioplasty is dismissed.

Entitlement to service connection for tinnitus is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


